Citation Nr: 9919514	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-28 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left facial scar.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for eye disability.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.

5.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

6.  Entitlement to a compensable rating for disc disease of 
cervical spine.

7.  Entitlement to a rating in excess of 10 percent for right 
ankle disability.

8.  Entitlement to a compensable rating for right shoulder 
arthritis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that in a VA Form 9, dated in October 1997, 
the veteran withdrew from his appeal the issues of 
entitlement to service connection for residuals of measles 
and entitlement to service connection for infection of the 
feet including blisters.  Additionally, in a statement dated 
in March 1999, the veteran withdrew from his appeal the issue 
of entitlement to service connection for residuals of 
pneumonia, chest congestion and breathing problems.

The Board finds that additional development is necessary with 
regard to the issues of service connection for bilateral knee 
disability, a compensable rating for disc 
disease of the cervical spine, a rating in excess of 10 
percent for the right ankle disability, and a compensable 
rating for the right shoulder disability.  Accordingly, those 
issues are addressed in the REMAND section of this action.


FINDINGS OF FACT

1.  The veteran had facial surgery for a pre-existing 
birthmark which began to bleed during service and resulted in 
a facial scar with soft tissue hypertrophy on the left side 
of his face.

2.  The claim for service connection for eye disability is 
not plausible.

3.  The veteran has level II hearing impairment in the right 
ear and  level I hearing impairment in the left ear.

4.  The veteran has persistent tinnitus.


CONCLUSIONS OF LAW

1.  A scar on the left side of the face is due to a 
hemangioma which was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).

2.  The claim for service connection for eye disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§  4.1, 4.2, 4.85, 4.87, Diagnostic Code 6100 (1998); 
64 Fed. Reg. 25202-25210 (1999) (to be codified at 4.85).

4.  An evaluation in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 
4.87a, Diagnostic Code 6260 (1998); 64 Fed. Reg. 25202-25210 
(1999) (to be codified at 4.87a, Diagnostic Code 6260 
(1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether each of the claims is plausible and meritorious 
on its own or capable of substantiation.  If not, the appeal 
must fail and VA is not obligated to assist the veteran in 
the development of the claim.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than a mere allegation; the claim must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  There can be no valid claim without competent 
evidence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992). 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998).


A.  Entitlement to Service Connection for a Facial Scar

It is contended that service connection is warranted for a 
facial scar.  The Board has found that this claim is well 
grounded and is satisfied that all available evidence 
necessary for an equitable disposition of the claim has been 
obtained.

The veteran's service medical records show that at the time 
of the enlistment examination in August 1979, the veteran had 
a birthmark in the area of the outer left eye and jaw.  
During service, in July 1994, the veteran was treated for 
congenital hemangioma of the left face with bleeding.  
Excision of the facial hemangioma was performed in September 
1994.  

The report of a VA general medical examination in September 
1996 notes that the veteran had a history of a left facial 
scar secondary to surgical removal of hemangioma and nevus in 
1994.  The examination showed a four centimeter well-healed 
scar over the left facial area.  There was slight soft tissue 
hypertrophy at the superior edge of the scar which the 
veteran complained caused decreased peripheral vision.  The 
pertinent diagnosis was left facial scar secondary to plastic 
surgery.

In the November 1996 rating decision, the RO denied service 
connection for left facial scar on the basis that the veteran 
had a congenital disorder and the surgery in service was of a 
remedial nature, with no evidence of any aggravation due to 
remedial surgery.

At a Travel Board hearing before the undersigned Board 
member, in March 1999, the veteran testified that he was not 
embarrassed by the facial scar.  However, he also stated that 
he was "treated bad at work" with people calling him scar 
face.  The veteran testified that he had numbness at the 
corner of his eye.  In addition, he testified that, in the 
past year, the scar occasionally had bled.  He would put 
pressure on it and it would stop.  The representative noted 
that the veteran had redness of the skin and disfigurement.

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (1998).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (1998).

The veteran's birthmark on the left side of his face pre-
existed service and was noted on the veteran's enlistment 
examination report.  Accordingly, the presumption of sound 
condition does not attach.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (1998).  However, there was no 
notation on the enlistment examination report that the 
veteran's birthmark occasionally bled.  The service medical 
records demonstrate that during the course of service, the 
birthmark, or congenital hemangioma, began to bleed.  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1998).  The fact that the birthmark began 
to bleed during service indicates an increase in that 
disorder.  Therefore, the presumption of aggravation 
attaches.  There is no evidence of record that this increase 
in disability was due to the natural progress of the 
disorder.

In interpreting 38 C.F.R. § 3.306(b)(1), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
determined that the regulation provides that the only 
treatment effects that are not considered service connected 
are those that improved the condition and lowered the level 
of disability.  If a preexisting disability was more severe 
after in-service medical treatment, the increase in the level 
of disability would be service connectable.  Verdon v. Brown, 
8 Vet. App. 529, 537 (1996)..  

The surgical scar with soft tissue hypertrophy on the left 
side of the veteran's face is due to aggravation of the pre-
existing hemangioma.  Accordingly, service connection is 
warranted for the facial scar with soft tissue hypertrophy.

B.  Entitlement to Service Connection for an Eye Disability

The veteran contends that service connection is warranted for 
eye disability because the facial scar affects his peripheral 
vision.  

The service medical records show that the veteran complained 
of blurred vision when reading in November 1983.  No eye 
disability was diagnosed.

At a VA general medical examination in September 1996, the 
veteran complained of blurring of vision and fatigue of his 
eyes after long periods of reading or watching television.  
No diagnosis of an eye disability was rendered.

A VA ophthalmology examination in September 1996 disclosed 
visual acuity in the right eye was 20/20 uncorrected and 
20/20 -1 uncorrected in the left eye.  Intraocular pressures 
in both eyes were normal.  Motility was full in both eyes.  
The pupils were normal.  Visual fields were full.  Slit lamp 
examination was negative except for a few dilated saccular 
appearing conjunctival vessels at the inferior limbus of the 
left eye.  Dilated fundus examination showed a cup to disk 
ration of approximately 0.45 to 0.50 in the right eye and 
0.40 in the left eye.  The optic nerve macula vessels and 
retinal periphery appeared normal in both eyes.  The 
impression was status post resection of a left temporal 
hemangioma in 1994 and slightly increased cup to disk ratio 
in the right eye.

At the Travel Board hearing in March 1999, the veteran 
testified that, in his peripheral vision to the left, he 
could see skin.  He testified that the eye disability he was 
claiming was the effect of the facial scar on his peripheral 
vision.

The only currently documented abnormalities of the veteran's 
eyes are a few dilated saccular appearing conjunctival 
vessels at the inferior limbus of the left eye and a slightly 
increased cup to disk ratio in the right eye.  The veteran 
has not contended that the abnormalities are due to a disease 
or injury incurred in or aggravated by service, nor is there 
any medical evidence suggesting this.  

Although the veteran is competent to testify that the 
service-connected facial scar is visible in his peripheral 
vision, he is not competent to render a medical diagnosis.  
See Espiritu, at 494-95.  On the VA ophthalmological 
examination in September 1996, it was specifically determined 
that the veteran's peripheral fields are full.  There is no 
medical evidence of record supporting the veteran's 
contention that the facial scar has resulted in a 
diminishment of his peripheral field of vision.  
Consequently, the Board must conclude that this claim is not 
well grounded.

II.  Increased Rating Claims

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected hearing loss disability and tinnitus.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to these 
disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Additionally, 
the Board observes that in a claim involving disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

A.  Entitlement to a Compensable Rating for Bilateral Hearing 
Loss

The veteran contends that his hearing loss is more severe 
than what the VA perceives it to be.  As a preliminary 
matter, the Board finds that the veteran's claim for a 
compensable evaluation for bilateral hearing loss is 
plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a). 

The veteran has not alleged specifically that his hearing 
loss has increased in severity since the August 1996 VA 
audiology examination or that additional records pertinent to 
the evaluation of his hearing loss are available.  Moreover, 
the Board has found the August 1996 VA audiology examination 
report to be adequate for rating purposes.  Therefore, the 
Board is satisfied that all available evidence necessary for 
an equitable disposition of this issue has been obtained.

The Board notes that the criteria for rating diseases of the 
ear were amended effective June 10, 1999.  64 Fed. Reg. 
25202-25210 (1999).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, the amendment made no change to the method of 
determining the percentage evaluation for hearing impairment.  
Tables VI, VIa and VII remain the same.  The amendments 
include reorganizing sections 4.85 and 4.86 for the sake of 
clarity.  The amended regulations provide for two new 
provisions for evaluating veterans with certain patterns of 
hearing impairment that cannot always be accurately assessed 
under section 4.85, because the speech 
discrimination test may not reflect the severity of 
communicative functioning these veterans experience.  64 Fed. 
Reg. 25202, 25203 (to be codified at 38 C.F.R. § 4.86 
(1999)).  However, the evidence demonstrates that the 
veteran's hearing loss is not one of these exceptional 
patterns of hearing impairment.  

Under the former and amended rating schedule, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110 
(1998); 64 Fed. Reg. 25202, 25206-25209 (to be codified at 
38 C.F.R. § 4.85 (1999)).  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The veteran was granted service connection for bilateral 
hearing loss in the November 1996 rating decision.  The 
hearing loss was evaluated as noncompensable under Diagnostic 
Code 6100, effective from June 13, 1996.  The veteran is 
appealing this initial rating.

On the authorized audiological evaluation in August 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
70
70
LEFT
15
15
5
15
45

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 98 percent in the left ear.

The veteran testified at the Travel Board hearing in March 
1999 that he did not hear his wife when she talked to him and 
that he had to turn the television up loud to hear it.  He 
stated that he had no other problems with his ears and did 
not wear hearing aids.  He testified that his most recent 
audiology examination had been the VA examination in 1996 and 
he did not state that his hearing had increased in severity 
since that examination.  

The August 1996 audiometry findings reflect a level II 
hearing impairment in the right ear and a level I hearing 
impairment in the left ear.  See 38 C.F.R. §§ 4.85, 4.87, 
Tables VI and VII.  The mechanical application of the Rating 
Schedule to these findings warrants a noncompensable 
evaluation pursuant to Diagnostic Code 6100.

B.  Entitlement to a Rating in Excess of 10 Percent for 
Tinnitus

The veteran contends that he has constant ringing in his 
ears.  As a preliminary matter, the Board finds that the 
veteran's claim for an evaluation in excess of 10 percent for 
tinnitus is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a). 

As noted above, the rating schedule for rating diseases of 
the ear was amended effective June 10, 1999.  64 Fed. Reg. 
25202-25210 (1999).  However, under the current and former 
criteria, the maximum schedular evaluation for tinnitus is 10 
percent.  Therefore, a higher schedular evaluation is not in 
order for the veteran's tinnitus.  

C.  Extra-schedular Consideration

The Board has also considered whether the veteran's tinnitus 
and hearing loss claims should be referred to the Director of 
the VA Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.31(b)(1) (1998).  The Board 
notes that the manifestations of these disabilities are not 
unusual or exceptional.  Rather, the manifestations are those 
specifically contemplated by the schedular criteria.  The 
disabilities have not necessitated frequent periods of 
hospitalization.  Moreover, there is no other indication in 
the record that the average industrial impairment from the 
hearing loss would be to a compensable degree or that the 
average industrial impairment from the tinnitus would be 
greater than 10 percent.  Therefore, the Board has concluded 
that referral of these claims to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration is not in order.


ORDER

Service connection for a left facial scar is granted.

Service connection for an eye disability is denied.

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 10 percent for tinnitus is denied.


REMAND

In regard to the issue of service connection for right and 
left knee disabilities, the veteran contends that he injured 
both knees in service when he caught his knee on a K-loader, 
from jumping out of airplanes for approximately 12 years 
during service, and from physical training during service.  
The service medical records demonstrate that the veteran 
injured his left knee in October 1984.  The diagnoses were 
hyperextended left knee and chondromalacia.  The veteran 
injured his right knee in August 1987 when his right leg was 
crushed from the knee to the ankle.

The veteran testified that his knees lock, pop, are stiff in 
the morning, and ache if it is raining or snowing.  He stated 
that he treats his knee problems with over-the-counter 
medications but has not seen a physician for his knee 
problems since his discharge from service.

The Board finds that another VA examination of the veteran's 
knees is necessary.  At the VA general medical examination in 
September 1996, it was noted that the veteran had crepitus 
bilaterally on knee examination, although there was no 
limitation in range of motion.  The pertinent diagnosis was 
degenerative joint disease in the knees.  However, X-rays of 
the knees showed no fractures, dislocations or soft tissue 
abnormalities and the joint spaces were well maintained.  In 
an addendum to the September 1996 VA examination report, the 
examiner noted that the knee X-rays were relatively normal.

Another VA examination of the veteran's knees is necessary to 
determine if he has any current knee disability.  If so, a 
medical opinion is necessary as to whether any current knee 
disability is related to service.

In regard to the issue of a compensable rating for disc 
disease of the cervical spine, at the Travel Board hearing in 
March 1999, the veteran submitted additional medical evidence 
which demonstrates that this disability may have increased in 
severity since the most recent VA examination in September 
1996.  Accordingly, another VA examination of the cervical 
spine disability is necessary.  Further, the RO should 
attempt to obtain any additional VA or private medical 
records of treatment of the veteran's cervical spine 
disability.

In regard to the claim for a rating in excess of 10 percent 
for the right ankle disability, the most recent VA 
examination of the ankle was in September 1996.  Limitation 
of motion was demonstrated.  X-rays showed evidence of prior 
avulsion injury to the medial malleolus and did not show 
arthritis.  At the Travel Board hearing in March 1999, the 
veteran testified that he had arthritis or bursitis in the 
right ankle, which indicates that the disability may have 
increased in severity since the most recent examination for 
compensation purposes.  Accordingly, the right ankle 
disability should also be reexamined to determine the current 
level of severity of that disability.

With regard to the claim for a compensable rating for the 
right shoulder disability, the report of the most recent 
examination of that disability in September 1996 appears to 
be incomplete and contains some contradictory findings.  The 
examiner noted that the veteran had full range of motion in 
the shoulders bilaterally with no limitations.  However, in 
the diagnosis, it was noted that the veteran had a right 
clavicular fracture with some chronic pain in the right 
shoulder, with minimal loss of ability to perform activities.  
Moreover, the examiner did not note the specific degrees of 
range of motion (flexion, abduction, internal rotation, and 
external rotation), or otherwise adequately identify the 
functional impairment associated with the disability.

At the Travel Board hearing in March 1999, the veteran 
testified that he could lift his right arm up with no pain.  
He also stated that he could lift his arm over his head, but 
could not keep it there for an extended period of time.  He 
reported that he experienced "kinks" in his shoulder and 
the shoulder felt like it locked up.  He testified that he 
could not sleep on his right side due to the shoulder 
disability.  He also stated that he felt that he had lost 
some strength.  The veteran's testimony indicates that the 
right shoulder disability may have increased in severity 
since the most recent examination for compensation purposes.  

Therefore, another examination is necessary to determine the 
current severity of the right shoulder disability.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
pending claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination of 
his knees, cervical spine, right ankle, 
and right knees, by a physician with 
appropriate expertise to determine the 
current nature and severity of these 
disorders and the etiology of any 
currently present disability of the 
veteran's left or right knee.  All 
necessary tests and studies, to include 
X-rays and range of motion studies in 
degrees, should be conducted, and all 
findings should be reported in detail.  
In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The functional 
impairment due to pain should be 
identified.  The physician should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  The examiner should 
provide an opinion concerning the impact 
of each of the disabilities on the 
veteran's ability to work.  

With respect to each currently present 
knee disability, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the 
disability was present in service or is 
etiologically related to service.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
must be made available to and reviewed by 
the examiner.

3.  The veteran should also be provided a 
VA neurologic examination by a physician 
with appropriate expertise to determine 
the current degree of severity of all 
neurological impairment associated with 
the service-connected cervical spine 
disability.  All indicated studies should 
be performed, and the claims folder must 
be made available to and reviewed by the 
examiner.  The examiner should 
specifically identify the current 
neurological manifestations of the 
disability and should provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issues 
on appeal, to include consideration of 
all pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities in 38 
C.F.R. Part 4 and application of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative should be 
provided a Supplemental Statement of the Case and afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1997) (Historical and Statutory Notes).  In addition, 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

